—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination *517of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier II disciplinary hearing, petitioner was found guilty of a moving violation and of refusing to obey a direct order. Admitted in evidence at the hearing was the misbehavior report wherein it was alleged that petitioner had been observed conversing in a corridor outside the mess hall with other inmates. When they were ordered to disperse, petitioner remained, refusing to obey the correction officer’s repeated orders to return to his cube based on his assertion that he should be permitted to proceed to the mess hall. Upon being requested to produce his identification, petitioner began to argue with the correction officer.
The misbehavior report by itself was sufficiently detailed to constitute substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). It should be noted that as a prison inmate, petitioner was required to obey all orders issued by a correction officer, even when he disagreed with them (see, Matter of Batten v Goord, 258 AD2d 794). The determination was further supported by the hearing testimony of petitioner and his three inmate witnesses, each of whom related that petitioner had refused a correction officer’s direct order to return to his cube and had begun to argue with him. We deem this sufficient to constitute substantial evidence supporting the determination of petitioner’s guilt (see, Matter of Jackson v Portuando, 243 AD2d 805). Petitioner’s remaining contentions have been examined and found to be either without merit or unpreserved for our review.
Mercure, J. P., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.